DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

The previous rejections utilizing CN 107141387 (herein Ying) have been withdrawn.  Applicant argued that the machine translation suggested recycling the CNC (thus not present in the final polymer product).   To clarify the issue, a full English translation has been provided, which is mailed with the instant action.  The English translation does shift the preponderance of evidence to suggest that the CNC is not present in the final product, since it is recycled.  Therefore, the rejections over Ying have been withdrawn.
New rejections are presented below which have not been necessitated by applicant’s amendment.  Therefore, the instant action is made non-Final.  The delay in compact prosecution is regretted.





Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claim 1, 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0078221 (herein Choi) in view of US 2013/0171439 (herein Shoseyov)
As to claim 1, Choi discloses a matrix copolymer (referred to as secondary copolymer 21, see paragraph 31, 35 and figure 2) comprising an alkyl (meth)acrylate based monomer unit ((metha)acrylic acid alkyl ester compound) an aromatic vinyl based monomer unit and a vinyl cyan based monomer unit.  See paragraph 34 and examples.  The polymer is prepared by emulsion polymerization.  See paragraph 35.  Choi discloses that the polymer and compositions thereof can be utilized housing material (paragraph 33) for electrical appliance, office machines, etc.  Choi generally embraces improving mechanical properties (paragraph 3) such as impact strength (paragraph 7)
Choi is silent on cellulose nanocrystal (CNC) derivative. 
Shoseyov discloses that thermoplastic resins such as polystyrene (paragraph 39 and acrylonitrile butadiene styrene) can have significant improvement in mechanical properties (paragraph 8), such as impact resistance (strength, see paragraph 110) by the addition of nanocrystalline cellulose (NCC or CNC, paragraph 3, thus a CNC derivative) to the polymeric composites (paragraphs 8, 43, 56, 60 and examples).  The 
Thus, both Choi and Shoseyov, are directed towards polymer composites that can comprise polystyrene (including those that also comprise acrylonitrile and butadiene) for housing (panels).  Both are directed towards improving mechanical properties such as impact strength.  
It would have been obvious at the time of the invention to have modified the polymer of Choi via adding the CNC of Shoseyov and thus arriving at a copolymer with a cellulose nanocrystal derivative because said copolymers would have improved mechanical properties and have an environmental advantage.  See paragraphs 3, 6, 8, 43, 56, 60, 110, and examples of Shoseyov.
As to claim 9, Choi discloses a graft copolymer (see paragraph 10, 31 and figure 2) comprising a conjugated diene polymer, an alkyl (meth)acrylate based monomer unit ((metha)acrylic acid alkyl ester compound) an aromatic vinyl based monomer unit and a vinyl cyan based monomer unit.  See paragraph 10 and examples.  The polymer is prepared by emulsion polymerization.  See paragraph 35.  Choi discloses that the polymer and compositions thereof can be utilized housing material (paragraph 33) for electrical appliance, office machines, etc.  Choi generally embraces improving mechanical properties (paragraph 3) such as impact strength (paragraph 7)
Choi is silent on cellulose nanocrystal (CNC) derivative. 
Shoseyov discloses that thermoplastic resins such as polystyrene (paragraph 39 and acrylonitrile butadiene styrene) can have significant improvement in mechanical properties (paragraph 8), such as impact resistance (strength, see paragraph 110) by the addition of nanocrystalline cellulose (NCC or CNC, paragraph 3, thus a CNC derivative) to the polymeric composites (paragraphs 8, 43, 56, 60 and examples).  The composites also have a clear environmental advantage over convention composites (paragraph 6).   The composites are for applications such as car dashboards (paragraph 6) and interior trims of cars, boats, planes etc. (paragraph 44), as well as panels to achieve high strength, energy dissipation, insulation and weight reduction (paragraph 6).   
Thus, both Choi and Shoseyov, are directed towards polymer composites that can comprise polystyrene (including those that also comprise acrylonitrile and butadiene) for housing (panels).  Both are directed towards improving mechanical properties such as impact strength.  
It would have been obvious at the time of the invention to have modified the polymer of Choi via adding the CNC of Shoseyov and thus arriving at a copolymer with a cellulose nanocrystal derivative because said copolymers would have improved mechanical properties and have an environmental advantage.  See paragraphs 3, 6, 8, 43, 56, 60, 110, and examples of Shoseyov.
As to claim 17, thermoplastic resin compositions comprising the matrix and the graft copolymer are taught.    See abstract,  paragraphs 10-11 and examples.

Claim 1-3, 9-11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0041062 (herein Choi-2) in view of US 2013/0171439 (herein Shoseyov).
As to claim 1, Choi-2 discloses a matrix copolymer (MSAN ungrafted copolymer) comprising an alkyl (meth)acrylate based monomer unit ((meth)acrylic acid alkyl ester compound) an aromatic vinyl based monomer unit and a vinyl cyan based monomer unit.  See abstract, paragraph 9 and examples.  The polymer is prepared by emulsion polymerization.  See paragraph 24.  Choi-2 discloses that the polymer and compositions thereof can be utilized for electronic appliances and cars (paragraph 3).  Choi-2 generally embraces improving mechanical properties (impact strength, paragraph 4).
Choi-2 is silent on cellulose nanocrystal (CNC) derivative. 
Shoseyov discloses that thermoplastic resins such as polystyrene (paragraph 39 and acrylonitrile butadiene styrene) can have significant improvement in mechanical properties (paragraph 8), such as impact resistance (strength, see paragraph 110) by the addition of nanocrystalline cellulose (NCC or CNC, paragraph 3, thus a CNC derivative) to the polymeric composites (paragraphs 8, 43, 56, 60 and examples).  The composites also have a clear environmental advantage over convention composites (paragraph 6).   The composites are for applications such as car dashboards (paragraph 6) and interior trims of cars, boats, planes etc. (paragraph 44), as well as panels to achieve high strength, energy dissipation, insulation and weight reduction (paragraph 6).   
Thus, both Choi and Shoseyov, are directed towards polymer composites that can comprise polystyrene (including those that also comprise acrylonitrile and 
It would have been obvious at the time of the invention to have modified the polymer of Choi-2 via adding the CNC of Shoseyov and thus arriving at a copolymer with a cellulose nanocrystal derivative because said copolymers would have improved mechanical properties and have an environmental advantage.  See paragraphs 3, 6, 8, 43, 56, 60, 110, and examples of Shoseyov.
As to claim 2, the refractive index of the copolymer is exemplified as 1.518 (paragraph 80), also see other examples.
As to claim 3, Shoseyov is silent on the refractive index the cellulose nanocrystal.  However, the refractive index of a material is dependent on the material and what it is comprised of.  In the instant case, the Shoseyov CNC is the same material as claimed and exemplified in the instant application.  Therefore, it is reasonable to take the position that the refractive index of the Shoseyov CNC would naturally/obviously be within the claimed range.
As to claim 9, Choi-2 discloses a graft copolymer (see abstract, paragraph 9, 31 and figure 2) comprising a conjugated diene polymer, an alkyl (meth)acrylate based monomer unit ((metha)acrylic acid alkyl ester compound) an aromatic vinyl based monomer unit and a vinyl cyan based monomer unit.  See paragraph 9 and examples.  The polymer is prepared by emulsion polymerization.  See paragraph 24.  Choi-2 discloses that the polymer and compositions thereof can be utilized for electronic appliances and cars (paragraph 3).  Choi-2 generally embraces improving mechanical properties (impact strength, paragraph 4).
Choi-2 is silent on cellulose nanocrystal (CNC) derivative. 
Shoseyov discloses that thermoplastic resins such as polystyrene (paragraph 39 and acrylonitrile butadiene styrene) can have significant improvement in mechanical properties (paragraph 8), such as impact resistance (strength, see paragraph 110) by the addition of nanocrystalline cellulose (NCC or CNC, paragraph 3, thus a CNC derivative) to the polymeric composites (paragraphs 8, 43, 56, 60 and examples).  The composites also have a clear environmental advantage over convention composites (paragraph 6).   The composites are for applications such as car dashboards (paragraph 6) and interior trims of cars, boats, planes etc. (paragraph 44), as well as panels to achieve high strength, energy dissipation, insulation and weight reduction (paragraph 6).   
Thus, both Choi and Shoseyov, are directed towards polymer composites that can comprise polystyrene (including those that also comprise acrylonitrile and butadiene) for use in cars.  Both are directed towards improving mechanical properties such as impact strength.  
It would have been obvious at the time of the invention to have modified the polymer of Choi-2 via adding the CNC of Shoseyov and thus arriving at a copolymer with a cellulose nanocrystal derivative because said copolymers would have improved mechanical properties and have an environmental advantage.  See paragraphs 3, 6, 8, 43, 56, 60, 110, and examples of Shoseyov.
As to claim 10, the refractive index of the graft copolymer is exemplified as 1.518 (paragraph 71), also see other examples.
As to claim 11, Shoseyov Ying is silent on the refractive index the cellulose nanocrystal.  However, the refractive index of a material is dependent on the material and what it is comprised of.  In the instant case, the Shoseyov CNC is the same material as claimed and exemplified in the instant application.  Therefore, it is reasonable to take the position that the refractive index of the Shoseyov CNC would naturally/obviously be within the claimed range.
As to claim 17, thermoplastic resin compositions comprising the matrix and the graft copolymer are taught.    See abstract, paragraphs 9-15 and examples.
As to claim 18, the difference in the refractive indexes is exemplified as 0 and generally taught as less than 0.005 (to 0), which is within the claimed range.  See paragraph 15.


Allowable Subject Matter
Claims 4 and 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There is no evidence that the Shoseyov cellulose nanocrystals would have the claimed particles or it would naturally flow from them.  Further, there is no motivation to modify the nanocrystals.




Response to Arguments
Applicant’s arguments with respect to the rejections over Ying have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The previous rejections utilizing CN 107141387 (herein Ying) have been withdrawn.  Applicant argued that the machine translation suggested recycling the CNC (thus not present in the final polymer product).   To clarify the issue, a full English translation has been provided, which is mailed with the instant action.  The English translation does shift the preponderance of evidence to suggest that the CNC is not present in the final product, since it is recycled.  Therefore, the rejections over Ying have been withdrawn.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764